       Case 5:18-cr-00028-DCB-LRA Document 57 Filed 06/11/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                              WESTERN DIVISION

UNITED STATES OF AMERICA

V.                            CIVIL ACTION NO. 5:18-cr-028-DCB-LRA

SHAWNVEON HOLIDAY                                               DEFENDANT

                                    ORDER


       This matter is before the Court on the Defendant Shawnveon

Holiday (“Holiday”)’s Motion for Copies [ECF No. 56]. On March 31,

2020, Holiday moved for copies of his sentencing transcript, plea

transcript, docket sheet, and indictment – or in the alternative

a copy of the judgment and commitment order – so that he can

“proceed with his Habeas Corpus proceeding.” [ECF No. 56].


       Notably, this request is identical to the request made on

December 2, 2019. [ECF No. 52]. In an Order on March 2, 2020, this

Court denied Defendant Holiday’s requested documents. [ECF No.

55].


       Title 28 U.S.C. § 2250 states that a movant for a Writ of

Habeas Corpus is entitled to copies of court records without cost

where he has been granted leave to proceed in forma pauperis, and

his federal habeas motion is pending before the court. See Walton

v. Davis, 730 Fed.Appx. 233, 234 (5th Cir. 2018). “The records



                                      1
    Case 5:18-cr-00028-DCB-LRA Document 57 Filed 06/11/20 Page 2 of 2



will not be provided where a movant contends that he needs them to

formulate a claim or to review for facts that may support a

potential habeas petition.” Id. (citing United States v. Carvajal,

989 F.2d 170, 170 (5th Cir. 1993) (28 U.S.C. § 2255 case)). Because

the Defendant Holiday has no Habeas Corpus petition pending before

this Court, his request is foreclosed by § 2250 and shall be

denied.


     Accordingly,


     IT IS HEREBY ORDERED that the Defendant Shawnveon Holiday’s

motion for copies [ECF No. 56] is DENIED.


     SO ORDERED, this the 11th day of June, 2020.


                                        _/s/ David Bramlette_________

                                         UNITED STATES DISTRICT JUDGE




                                   2
